Citation Nr: 1645459	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 percent for myocardial infarction.

3.  Entitlement to total disability rating based upon individual unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The Veteran had active service in the United States Army from January 1967 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 appellate brief, the Veteran contended that the severity of his disorders has increased since his most recent VA examinations in November 2013.  Specifically, the Veteran stated that he was hospitalized due to his PTSD in September 2015 and that he frequently forgets his identity, has weekly thoughts of suicide, and has daily flashbacks causing significant distress.  

The Veteran has also contended that his myocardial infarction symptoms of fatigue and dystopia have worsened since his December 2013 VA examination.  

Considering this evidence, and the length of time since the last examinations, the Board finds that current examinations are needed. See 38 C.F.R. § 3.327 (2015); Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The TDIU issue is inextricably intertwined with the PTSD rating issue and must be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records and associate them with the claims file.  This should include records of the September 2015 psychiatric hospitalization, as well as any other records of pertinent treatment.  If it is determined that any pertinent private treatment has been provided, the appellant's assistance in obtaining those records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter, afford the Veteran a psychiatric examination to determine the severity of his PTSD. The claims file should be available to, and reviewed by, the examiner in conjunction with the examination. Ensure that the examiner provides all information required for rating purposes. 

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD. The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable. 

The examiner must provide a detailed explanation for each opinion rendered.

3. Afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected heart disorder. The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms related to the Veteran's service-connected myocardial infarction. In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.   All other pertinent findings should be reported.

The examiner should also provide a discussion regarding the impact of the disability on the Veteran's ability to maintain employment and the Veteran's current employment status.

The examiner must provide a detailed explanation for each opinion rendered.

4. Thereafter, the claims should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


